DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/30/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2004/0167613) in view of Lam (US 5,868,777) and Grewe (US 2009/0254172).
Yodfat discloses (see Fig. 3A) a stroke prevention device and method comprising the following claim limitations:
(claim 1) an extension portion (74, see Fig. 3A) having a first end (i.e. end shown deepest set into artery 40 in Fib. 3A) and a second end (i.e. opposing end shown adjacent deflector 72), the extension portion (74) sized and shaped to fit within an artery extending from an aortic arch (as shown in Fig. 3A; portion 74 is fully capable of being fit within an artery extending from an aortic arch as artery sizing varies greatly between infant and adult patients); and two or more struts (72; see Fig. 3A; [0051]; [0062]-[0063]; deflector 72 comprises a net-like mesh of filaments/struts) positioned across an opening (defined by end of tubular body 74, as shown in Fig. 3A; [0062]) defined within the second end of the extension portion (74), the two or more struts configured to (i.e. capable of) divert an embolus from entering the artery when the first end of the extension portion (74) is positioned within the artery (as shown in Fig. 3a; embolic material deflected path shown by lines 78).
However, Yodfat fails to disclose an anchor portion coupled with the second end of the extension portion, the anchor portion sized and shaped to prevent the device from advancing into the artery extending from the aortic arch in which the first end of the extension portion may be positioned and each wing comprising a first attachment portion configured to be engaged by an attachment portion of a retrieval device to remove the stroke prevention device from the artery; and the plurality of parallel struts comprising a plurality of parallel convex struts.
Lam teaches (see Figs. 1-3) an intravascular device (20) comprising an anchoring portion specifically comprising a plurality of wings (27) in the form of wire loops with each wing comprising a first attachment portion configured to be engaged by an attachment portion of a retrieval device to remove the stroke prevention device from the artery (Fig. 3; col. 3, lines 55-67; col. 5, lines 48-52; as shown and taught, looped petals 27 may be composed of the same memory-retaining metal mesh as the wire mesh tubular body 20 of Fig. 3 with each petal tip fully capable of being grasped by a grasping/gripping retrieval device to remove the intravascular device, if so desired) having radiopaque markers (35, as shown in Fig. 3) thereon to facilitate device positioning in order to beneficially facilitate placement and proper seating of the device within and firmly capping a vascular junction (see Abstract; col. 2, lines 51-67; col. 3, lines 9-20 and 55-67) wherein the markers allow for proper placement and orientation of the device during deployment (col. 3, lines 1-8 and 35-41; col. 6, lines 15-28).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and method of Grewe to have the anchoring portion specifically comprising a plurality of wings in the form of wire loops with each wing comprising a first attachment portion configured to be engaged by an attachment portion of a retrieval device to remove the stroke prevention device from the artery and having radiopaque markers thereon to facilitate device positioning in order to beneficially facilitate placement and proper seating of the device within and firmly capping a vascular junction wherein the markers allow for proper placement and orientation of the device during deployment, as taught by Lam.
Yodfat in view of Lam, as applied above, discloses a stroke prevention device comprising all the limitations of the claim except for the plurality of parallel struts comprising a plurality of parallel convex struts.  However, Grewe teaches (see Figs. 2A-3A) a similar stroke prevention device (100) comprising a plurality of parallel struts comprising a plurality of parallel convex struts (150) (as shown in Figs. 2A-3A; filter portion 150 comprises a convex mesh having two or more struts/wires) in order to beneficially provide a permanent self-cleaning device that will not clog, does not need cleaning or replacement allowing for permanent deflection of embolic material (see Abstract; [0020]-[0022]; [0050]-[0052]; [0092]-[0093]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Yodfat in view of Lam to have a plurality of parallel struts comprising a plurality of parallel convex struts in order to beneficially provide a permanent self-cleaning device that will not clog, does not need cleaning or replacement allowing for permanent deflection of embolic material, as taught by Grewe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,636,204. Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires a stroke prevention device having an extension portion, an anchor portion at a second end of the extension portion with the anchor portion further comprising a plurality of wings wherein each wing comprises a first attachment portion configured to engage with an attachment portion of a retrieval device.  It is further noted that a claim to a species will anticipate a claim to a genus (see MPEP 2131.02(I)).  Therefore the narrower species claims of U.S. Patent No. 9,636,204 anticipate the broader genus claims of the present invention.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,695,199.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires a stroke prevention device having an extension portion, an anchor portion at a second end of the extension portion with the anchor portion further comprising a plurality of wings wherein each wing comprises a first attachment portion configured to engage with an attachment portion of a retrieval device.  It is further noted that a claim to a species will anticipate a claim to a genus (see MPEP 2131.02(I)).  Therefore the narrower species claims of U.S. Patent No. 10,695,199 anticipate the broader genus claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771